

	

		II

		109th CONGRESS

		1st Session

		S. 968

		IN THE SENATE OF THE UNITED STATES

		

			April 28, 2005

			Mrs. Clinton (for

			 herself, Mr. Leahy, and

			 Mr. Corzine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend chapters 83 and 84 of title 5, United States

		  Code, to provide that spouses of Federal public safety officers who are killed

		  in the line of duty, may remarry and continue to receive a survivor annuity,

		  and for other purposes.

	

	

		1.Continuation of survivor

			 annuities for remarried spouses of Federal public safety officers killed in the

			 line of duty

			(a)Short

			 titleThis Act may be cited as the Federal Public Safety Officer Surviving Spouse Protection

			 Act of 2005.

			(b)Civil service

			 retirement systemSection 8341 of title 5, United States Code, is

			 amended—

				(1)in subsection

			 (b)(3)(B) by striking subsection (k) and inserting

			 subsection (j);

				(2)in subsection (d)

			 in clause (ii) of the last undesignated sentence by striking subsection

			 (k) and inserting subsection (j);

				(3)in subsection

			 (h)(3)(B)(i) by striking subsection (k) and inserting

			 subsection (j); and

				(4)by striking

			 subsection (k) and inserting the following:

					

						(j)(1)In this subsection, the

				term Federal public safety officer means—

								(A)a law enforcement officer; or

								(B)an employee participating under this

				chapter who is—

									(i)a public safety officer as defined

				under section 1204 of the Omnibus Crime Control

				and Safe Streets Act of 1968 (42 U.S.C. 3796b); or

									(ii)an employee of the Department of

				the Treasury who is performing official duties of the Department in an area, if

				those official duties—

										(I)are related to a major disaster or

				emergency that has been, or is later, declared to exist with respect to the

				area under the Robert T. Stafford Disaster Relief and Emergency Assistance Act

				(42 U.S.C.

				5121 et seq.); and

										(II)are determined by the Secretary of the

				Treasury to be hazardous duties.

										(2)Subsections (b)(3)(B), (d)(ii), and

				(h)(3)(B)(i) (to the extent that they provide for termination of a survivor

				annuity because of a remarriage before the age of 55 years) shall not apply

				if—

								(A)the widow, widower, or former spouse

				was married for at least 30 years to the individual on whose service the

				survivor annuity is based; or

								(B)in the case of a widow or widower the

				individual on whose service the survivor annuity is based was a Federal public

				safety officer who was killed in the line of duty.

								(3)A remarriage described under

				paragraph (2) shall not be taken into account for purposes of section

				8339(j)(5) (B) or (C) or any other provision of this chapter which the Office

				may by regulation identify in order to carry out the purposes of this

				subsection.

							.

				(c)Federal

			 employees retirement systemSection 8442(d) of title 5, United

			 States Code, is amended by striking paragraph (3) and inserting the

			 following:

				

					(3)(A)In this paragraph, the

				term Federal public safety officer means—

							(i)a law enforcement officer;

				or

							(ii)an employee participating under

				this chapter who is—

								(I)a public safety officer as defined under

				section 1204 of the Omnibus Crime Control and

				Safe Streets Act of 1968 (42 U.S.C. 3796b); or

								(II)an employee of the Department of the

				Treasury who is performing official duties of the Department in an area, if

				those official duties—

									(aa)are related to a major disaster or

				emergency that has been, or is later, declared to exist with respect to the

				area under the Robert T. Stafford Disaster Relief and Emergency Assistance Act

				(42 U.S.C.

				5121 et seq.); and

									(bb)are determined by the Secretary of

				the Treasury to be hazardous duties.

									(B)Paragraph (1)(B) (relating to

				termination of a survivor annuity because of a remarriage before the age of 55

				years) shall not apply if—

							(i)the widow or widower was married

				for at least 30 years to the individual on whose service the survivor annuity

				is based; or

							(ii)the individual on whose service

				the survivor annuity is based was a Federal public safety officer who was

				killed in the line of

				duty.

							.

			(d)Effective

			 dateThe amendments made by this Act shall take effect on January

			 1, 1988, and apply only to remarriages which occur on or after that

			 date.

			

